Exhibit 10.7.1




AMENDMENT TO THE

2003 STOCK OPTION PLAN OF BIO-RAD LABORATORIES, INC.




Bio-Rad Laboratories, Inc., a corporation organized under the laws of the State
of Delaware (the “Corporation”), has previously adopted the 2003 Stock Option
Plan of Bio-Rad Laboratories, Inc. (as amended from time to time, the “Plan”).
 Section 8.2 of the Plan allows the Board of Directors of the Corporation to
amend the Plan in certain respects at any time or from time to time.

In order to amend the Plan in certain respects, this Amendment to the Plan has
been adopted by a resolution of the Board of Directors of the Company on
February 21, 2007, effective as set forth below.  This Amendment to the Plan,
together with the Plan, constitutes the entire Plan as amended to date.

1.

Effective as of March 19, 2007, Article I of the Plan is hereby amended to
incorporate a new section following Section 1.10, renumbering each subsequent
subsection accordingly, to read in its entirety as follows:

1.11

 “Equity Restructuring” means a non-reciprocal transaction between the Company
and its stockholders, such as a stock dividend, stock split, spin-off, rights
offering or recapitalization through a large, nonrecurring cash dividend, that
affects the shares of Common Stock (or other securities of the Company) or the
share price of Common Stock (or other securities) and causes a change in the per
share value of the Common Stock underlying outstanding Options.

2.

Effective as of March 19, 2007, Section 8.3(a) of the Plan is hereby amended to
read in its entirety as follows:

(a)  

Subject to Section 8.3(d), in the event that the Administrator determines that,
other than an Equity Restructuring, any dividend or other distribution (whether
in the form of cash, Common Stock, other securities or other property),
reorganization, merger, consolidation, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Administrator’s sole discretion, affects
the Common Stock such that an adjustment is determined by the Administrator to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Option, then the Administrator shall, in such manner as it may deem
equitable, adjust any or all of:

(i)

the number and kind of shares of Common Stock (or other securities or property)
with respect to which Options may be granted (including, but not limited to,
adjustments of the limitations in Section 2.1 on the maximum








 




number and kind of shares which may be issued and adjustments of the Option
Limit);

(ii)

the number and kind of shares of Common Stock (or other securities or property)
subject to outstanding Options; and

(iii)

the grant or the exercise price with respect to any Option.

3.

Effective as of March 19, 2007, the first paragraph of Section 8.3(b) of the
Plan is hereby amended to read in its entirety as follows:

(b)

Subject to Section 8.3(d), in the event of any transaction or event described in
Section 8.3(a) or, other than an Equity Restructuring, any unusual or
nonrecurring transactions or events affecting the Company, any affiliate of the
Company, or the financial statements of the Company or any affiliate, or of
changes in applicable laws, regulations, or accounting principles, the
Administrator, in its sole and absolute discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Option or by
action taken prior to the occurrence of such transaction or event (any such
action applied to Employees and former Employees to be applied uniformly) and
either automatically or upon the Holder’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Option under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

4.

Effective as of March 19, 2007, Section 8.3 of the Plan is hereby amended to
incorporate a new subsection (f) following existing subsection (e), to read in
its entirety as follows:

(f) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 8.3(a) and 8.3(b):

(i)

The number and type of securities subject to each outstanding Option and the
exercise price thereof will be equitably adjusted.  The adjustments provided
under this Section 8.3(f)(i) shall be nondiscretionary and shall be final and
binding on the affected Holder and the Company.

(ii)

The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 2.1 on the maximum number and kind of shares which may be
issued and adjustments of the Option Limit).














 




* * * * * * * *

Executed on March 19, 2007




 

BIO-RAD LABORATORIES, INC

 

 

By:

/s/ Sanford S. Wadler

 

Sanford S. Wadler

 

Vice President and General Counsel











 


